Citation Nr: 0010303	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  92-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the floor of the right orbit, with maxillary 
sinusitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.  The Department of Veterans Affairs (VA) 
Regional Office (RO) construed material submitted in December 
1990 as constituting a claim for an increased rating for 
residuals of a right orbit floor fracture.  It denied the 
veteran an increased (compensable) rating for residuals of a 
right orbit floor fracture in December 1990, and the veteran 
appealed its decision.  Three hearings were held at the RO, 
one in June 1991, one in April 1992 and one before a member 
of the Board in January 1993.  In August 1993, the RO 
increased the veteran's disability rating from noncompensable 
to 10 percent, effective from December 1990, after finding 
that the orbit floor fracture had caused a compensable 
maxillary sinusitis.  The Board of Veterans' Appeals (Board) 
remanded the case to the RO in August 1996.  

At the time of the Board remand, the Board outlined 
procedural history on other claims.  It referred the matter 
of service connection for post-traumatic stress disorder 
(PTSD) to the RO for further development.  In September 1999, 
the RO issued the veteran a statement of the case of the 
matter of its denial of service connection for PTSD.  It 
advised him at the time that in order to continue his appeal, 
he had to file a VA Form 9 which it sent to him.  No such VA 
Form 9 has been received.  Accordingly, the Board has no 
jurisdiction over the matter.  


FINDINGS OF FACT

1.  The veteran has no more than moderate sinusitis with 
discharge, crusting, or scabbing, and infrequent headaches.  
No incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment have been shown, and not more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting have been shown.  

2.  The service-connected disability does not present an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a fracture of the floor of the right orbit, 
with maxillary sinusitis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.97, Diagnostic Code 6513 (1996 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran was treated for a right cheek hematoma in service 
in November and December 1958 after reporting that he was hit 
by another person.  

On VA examination in December 1973, X-rays demonstrated an 
old depression fracture of the floor of the right orbit but 
otherwise normal aeration. 

During a hearing which was held at the RO in June 1991, the 
veteran testified that he gets a lot of right sided 
headaches.  He reported a history of surgery on the right 
side of his nose, near his eye.  He stated that he now has 
burning on the right side.  

VA medical records from the early 1990's to more recently 
show treatment for sinusitis.  In February 1991 resolved 
sinusitis was noted.  In November 1991, the veteran's right 
nasal passage was obstructed.  A steroid (Beconase) was 
prescribed.  

On VA ear, nose, and throat examination in February 1992, the 
veteran reported occasional mild obstruction symptoms on the 
right side with occasionally purulent tinged discharge.  He 
denied recent difficulty with it.  Clinically, his nasal 
passages were patent and normal, and there was no purulence.  

On VA evaluation in March 1992, the veteran reported having a 
cold and sinus drainage for one and one half weeks.  
Clinically, there was sinus congestion.  The assessment was 
sinusitis.  A seven day trial of antibiotics was prescribed.  

Later March 1992 VA X-rays revealed moderate chronic right 
maxillary sinusitis.  

During a hearing which was held at the RO in April 1992, the 
veteran testified that he had headaches which would hurt so 
bad that he would get up at night and walk the floor and 
nearly cry.  

In May 1992, the veteran complained of a productive cough for 
less than a week and sinus drainage.  Clinically, congestion 
was present.  Antibiotics for seven days were prescribed.  In 
November 1992 he complained of sinus darinage, nasal bleeding 
and increased headaches, and in February 1997 he complained 
of occasional postnasal drip and headaches.

On VA ear, nose, and throat examination in February 1997, the 
veteran reported a history of right head and facial trauma in 
the 1960's, with sinus trouble since then.  He complained of 
right nasal obstruction with occasionally thick post-nasal 
drip which was occasionally yellow.  He reported occasional 
right-sided forehead pain and headaches.  Sinus films done 
that day showed the sinuses to be clear.  Clinically, fiber 
optic examination of the veteran's nose revealed that the 
septum was slightly deviated to the right.  There was no 
drainage, crusting, or scabbing seen.  The impression was 
mild right sided nasal obstruction, possibly due to septal 
deviation; and no evidence currently of significant sinusitis 
or acute sinusitis.  Use of a steroid was recommended.  

On VA ear, nose, and throat examination in October 1999, the 
veteran reported that he had persistent chronic sinus 
congestion with recurrent infections about two to three times 
per year, with purulent discharge during infections.  Just 
recently, he had been placed on an antibiotic (Ceftin).  He 
stated that when he had sinusitis, he was required to stay at 
bed rest.   Clinically, his septum was slightly deviated to 
the right and there was mild turbinate hypertrophy on the 
left and clear rhinorrhea with no evidence of a purulent 
discharge or crusting.  There was no tenderness.  The 
impression was history of recurrent sinusitis and allergic 
rhinitis, presently controlled by medical management, with no 
evidence of infection present at the time of the examination.  

Pertinent law and regulations

Initially, the Board notes that an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 
2 Vet.App. 629 (1992).  The Board also concludes that no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  An extraschedular evaluation is assigned if there is 
an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In assessing the degree 
of disability of a service-connected disability, the disorder 
and reports of rating examinations are to be viewed in 
relation to the whole history.  38 C.F.R. §§ 4.1, 4.2, 4.10.

New schedular rating criteria for the evaluation of maxillary 
sinusitis became effective October 7, 1996.  When the 
governing law or regulations change during the course of an 
appeal, the most favorable version will be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991). VAOGCPREC 11-97 
at 1.  This determination depends on the facts of the 
particular case and therefore is made on a case-by-case 
basis. VAOGCPREC 11-97 at 2.  

The criteria for the evaluation of maxillary sinusitis in 
effect prior to October 7, 1996, provided that a 
noncompensable evaluation was to be assigned when there were 
X-ray manifestations only, with symptoms being mild or 
occasional.  A 10 percent evaluation was to be assigned when 
there was moderate sinusitis, with discharge or crusting or 
scabbing, and infrequent headaches.  A 30 percent rating was 
to be assigned when there was severe sinusitis, with 
frequently incapacitating recurrences, severe and frequent 
headaches, and purulent discharge or crusting reflecting 
purulence.  38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).

Under the rating criteria which became effective October 7, 
1996 all types of sinusitis are rated under a general rating 
formula.  When sinusitis is detected by X-ray only, a 
noncompensable rating will be assigned.  When there are one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, a 10 percent rating will be 
assigned.  A 30 percent rating is warranted when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic 
Code 6513 (1999).

The note to the general rating formula for sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

Analysis

Under the criteria in effect prior to October 7, 1996, the 
veteran does not meet the requirements for an increased 
rating.  Severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, and purulent 
discharge or crusting are not shown or nearly approximated.  
Instead, the degree of disability present more nearly 
approximates moderate sinusitis with occasional discharge, 
crusting, or scabbing, and infrequent headaches.  March 1992 
VA X-rays depicted moderate sinusitis.  The veteran admitted 
in October 1999 that he had sinus infections only about two 
to three times per year.  The medical evidence of record does 
not bear out the requirements for a 30 percent rating under 
the old criteria.

Under the criteria which is effective from October 7, 1996, 
the veteran does not meet or nearly approximate the criteria 
for a 30 percent rating either.  There is no medical evidence 
of record of three or more incapacitating episodes per year 
of sinusitis requiring at least four weeks of antibiotic 
treatment; or of more than six non-incapacitating episodes of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Clinical records show only two 
episodes of treatment for sinus symptoms in 1991 and three 
noncapacitating episodes in 1992.  Thereafter, postnasal drip 
and headaches were reported in early 1997.  While the veteran 
advised the VA physician who examined him in October 1999 
that his infections would require him to have bed rest, i.e., 
incapacitating infections per the new criteria, assuming for 
the sake of argument that they are incapacitating in that 
they require bed rest, there is no evidence of record that he 
has been prescribed prolonged antibiotic treatment for any of 
them.  Next, he has not submitted medical evidence showing 
that he has more than six non-incapacitating episodes per 
year which are characterized by headaches, pain, and purulent 
discharge or crusting.  As stated, the veteran does not meet 
or nearly approximate the criteria for a 30 percent rating 
under the new criteria.  

The Board notes that the service-connected disability was 
originally rated noncompensable by analogy to Diagnostic Code 
6099-6009 as residuals of a right orbit floor fracture.  
38 U.S.C.A. § 4.20.  Then and now that code provided that 
unhealed eye injuries are to be rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  10 percent is the minimum rating during active 
pathology.  However, there is no evidence of an unhealed eye 
injury, of active pathology or of any residual visual 
problem, pain, rest requirement or incapacity that has been 
medically associated with the orbit fracture that would 
warrant the assignment of a compensable evaluation in 
addition to the rating assigned based on sinusitis.

Extraschedular Rating

The evidence does not reflect that the veteran has been 
hospitalized in recent years for his service-connected right 
orbit floor fracture with sinusitis, that the service-
connected disability results in any marked interference with 
employment or that it is otherwise of such an unusual nature 
as to render impractical the application of the regular 
schedular rating standards for the purposes of assigning an 
extraschedular evaluation.  Accordingly, the Board finds no 
error in the RO's decision in November 1999 not to refer the 
case to the Undersecretary for Benefits or the Director of 
the Compensation and Pension Service for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321.

The veteran's hearing testimony has been considered, but it 
does not warrant an increased rating, as it does not show 
that an increased rating is warranted under the rating 
schedule criteria, see Massey v. Brown, 7 Vet.App. 204 
(1994), and it does not demonstrate extraschedular 
entitlement.

In reaching its determination, it is the judgment of the 
Board, for the reasons explained above, that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, there is no doubt to be resolved in his favor 
under 38 U.S.C.A. § 5107(b) (West 1991).  Instead, the 
provisions of 38 C.F.R. § 4.7 control and warrant no more 
than the 10 percent rating assigned.  





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture of the floor of the right orbit, 
with maxillary sinusitis, is denied.  




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


